DETAILED ACTION
Claims 1 - 20 of U.S. Application No. 17031883 filed on 07/24/2020 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/24/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1: the limitations “…wherein the housing, in a region of the slip ring, is radially spaced from the slip ring, and extends in a circumferential direction around the slip ring, such that an annular gap extending in a circumferential direction is disposed between the slip ring and the housing, wherein the housing is fluidically substantially sealed in relation to an exterior, and a flow path of air is routed through the housing in a closed arrangement, respectively terminate in the annular gap, and are mutually spaced from one another in the circumferential direction, the housing part is fluidically connected to the annular gap via the first flow opening and the second flow opening,4Application No. Not Yet AssignedDocket No.: 66814-1113 Amendment dated September 24, 2020 First Preliminary Amendment wherein a flow section of the flow path is routed through the housing part, and leads from the first flow opening to the second flow opening, and the housing part delimits the flow section” in the combination as claimed are neither anticipated nor obvious over the prior arts in record.
Closest art is US 20080061652 for Yamamuro et al., However, Yamamuro does not disclose a sealed housing, nor the first and second flow openings.
Claims 2 – 19 are allowable for depending on claim 1. Claim 20 has limitations similar to those in claim 1, therefore, claim 20 is allowable for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELNAKIB whose telephone number is (571)270-0638. The examiner can normally be reached 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571 272 2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AHMED ELNAKIB/Primary Examiner, 
Art Unit 2832